DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a battery comprising an anode comprising a molybdenum current comprising an active material comprising metal oxide vanadium oxide; a plasticizer comprising succinonitrile and a conductive material comprising carbon nanotubes doped with heteroatoms comprising nitrogen; an cathode comprising a molybdenum current comprising an active material comprising a halogenated compound comprising MxM’aPbCcHdOeAy where M = Li, M’ = Fe, A=F, x=1, a=1, b=1, e=4 and y =1, specifically LiFePO4F wherein the halogenated compound comprises at least one organic moiety’s comprising an aromatic group and further comprising an active material comprising an organic material having a conjugated cyclic structure comprising pyrazine; a plasticizer comprising succinonitrile and a conductive material comprising carbon nanotubes doped with heteroatoms comprising nitrogen; an electrolyte comprising an electrolytic solvent comprising an aliphatic nitrile compound comprising acetonitrile and an exterior housing containing a gaseous atmosphere comprising a greenhouse gas comprising a CO2 in the reply filed on 2-3-2022 and 5-29-2022 is acknowledged.  The traversal is on the ground(s) that it would not be a burden to search all the different possibilities.  This is not found persuasive because searching for any anode active material, and a cathode comprising a halogenated compound comprising any electrolytic solvent comprising any exterior housing comprising any greenhouse gas, etc. would be a burden to search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 13-14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2-3-2022 and 5-29-2022.
Claim Rejections - 35 USC § 112
Claims 1, 3-12, 15 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.          Claim 1 is rejected because it is unclear how the halogenated compound comprising the chemical formula MxM’aPbCcHdOeAy contains a halogenated compound unless y is shown as 0 < y < 1.  It is also unclear what are the upper and lower ranges of subscripts x, a, b, c, d, e and y.  It is also unclear what metals can M and M’ consist of. It is also unclear if M, M’, P, C, H, O and Y have to all be present or not because the subscripts have not been defined for x, a, b, c, d, e and y claiming he lower range, upper range and the correlation of the subscripts to each other.  This makes the claim vague and indefinite.          Claim 3 is rejected because the claim should cite “wherein the electrolyte solvent comprises an aliphatic nitrile compound” instead of “wherein the electrolyte further comprises an aliphatic nitrile compound”.  The Examiner believes the claimed 3 is further limiting the electrolytic solvent and not further adding a 2nd solvent.           Claim 5 is rejected because it is unclear how the compound of the formula MxM’aPbCcHdOeAy contains a halogenated compound and therefore comprises one or more of organic moieties.  This makes claim 5 vague and indefinite.         Claim 6 is rejected because the claim should cite “the cathode and the anode includes at least one selected from the group consisting of a plasticizer and a carboxylic acid” because of the use of “and”.          Claim 7 is rejected because the claim should cite “wherein the greenhouse gas is selected from the group consisting of carbon dioxide (CO2), … and carbonyl sulfide (COS) because of the use of “and”.         Claim 20 is rejected because it is unclear how the claim further limits claim 1.   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 10, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2003/0175583) in view of Kawada (9,831,489).
           Suzuki teaches a nonaqueous cell comprising a positive electrode, a negative electrode, a separator and an electrolyte sealed in a case comprising carbon dioxide.  Suzuki teaches on page 4, [0025-0027], that the cathode material comprises LixMO2 where M is a transition metal such as LiCoO2, LiNiO2, LiNi0.8Co0.2O2,  etc. and teaches in [0028] that the anode comprises carbon material, metal composite oxide of LiFe2O3, WO2, MoO2, etc. and comprises current collectors for the positive and negative electrode comprising iron, copper, aluminum, stainless steel and nickel. Suzuki teaches in [0027-0028], that electroconductive additives for the cathode such as acetylene black, carbon black, etc. can be added and further the anode, graphitized carbon can be added.  Suzuki teaches in [0041], Example 1, a positive electrode comprising LiNi0.85Co0.15O2, acetylene black, PVdF and NMP (N-Methyl-2-pyrrolidone) and the negative electrode comprises graphite, PdVF and NMP.  Suzuki teaches in [0032], that the solvent comprises EC, PC, etc.            Suzuki discloses the claimed invention except for specifically teaching that the cathode comprises a cathode material comprising a halogenated compound.           Kawada teaches a positive electrode active material for nonaqueous electrolyte secondary battery containing a lithium transition metal oxide that contains lithium and iodine or bromine.  Kawada teaches using a positive electrode comprising a layered lithium composite oxide transition metal oxide containing Li in the transition layer and iodine or bromine can improve battery performance and particularly lower the activation voltage for initial charging. Kawada teaches in column 2, lines 58-67, that the positive electrode active material comprising LixNaa[LiyM1-y]O2-a-alphaI2c where M contains at least one of Ni, Co and Mn, 0.67 < x <1.1, 0 < y < 0.33, 0.001 < a < 0.1 and -0.1 < alpha < 0.1.  Kawada teaches in Example 1, a cathode material comprising Li0.744Na0.0005[Li0.145Mn0.625Co0.115]O2-bI2b.         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a cathode material comprising Li0.744Na0.0005[Li0.145Mn0.625Co0.115]O2-bI2b  instead of LiNi0.85Co0.15O2 because Kawada teaches using a positive electrode comprising a layered lithium composite oxide transition metal oxide containing Li in the transition layer and iodine or bromine can improve battery performance and particularly lower the activation voltage for initial charging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727